DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara (U.S. Patent Publication 2014/0256903) in view of Gray (U.S. Patent Publication 2013/0085253) and Umeyama (U.S. Patent Publication 2017/0346138).
Kawahara discloses a liquid crystal polyester amide resin that can be formed by copolymerizing liquid crystal monomers comprising an aromatic hydroxycarboxylic acid, such as 4-hydroxybenzoic acid, another aromatic hydroxycarboxylic acid, such as 6-hydroxy-2-naphthoic acid, and an aromatic aminocarboxylic acid, such as 4-acetoxyaminobenzoic acid (Paragraphs 0052 and 0054), as recited in claims 1-6 of the present invention.  Kawahara also teaches that an aromatic dicarboxylic acid monomer, such as terephthalic acid, or an aromatic diol monomer, such as 2,6-naphthalenediol, can be used in the mixture (Paragraphs 0031 and 0033), as recited in claims 7-9 and 11 of the present invention.  Kawahara teaches that an aromatic aminophenol can be used in the mixture (Paragraph 0026), as recited in claim 10 of the present invention.  Kawahara also teaches that the aromatic aminophenol or the aromatic aminocarboxylic acid can be present in an amount of 0.5 to 30 mol % (Paragraph 0047), as recited in claims 1, 12 and 14 of the present invention.  Kawahara discloses that the amounts of the 4-hydroxybenzoic acid and the 6-hydroxy-2-naphthoic acid can be 70 and 20 mol%, respectively (Table 1), as recited in claims 13 and 14 of the present invention.  It would have been obvious to one of ordinary skill in the art that since the mixture of monomers of Kawahara is the same as that of the present invention, the final product would have the same properties, such as a water vapor transmission rate of 0.07 grams per square meter per day and an impact strength of at least 10 kilogram force per square centimeter, as recited in claims 1 and 15 of the present invention.

Gray discloses an aromatic liquid crystalline polymer, such as a polyesteramide, that can be made from at least one aromatic hydroxycarboxylic acid monomer, at least one aromatic aminocarboxylic acid monomer, and/or at least one aromatic dicarboxylic acid monomer (Paragraph 0015).  Gray also discloses that the polymer can be used in a battery case (Paragraph 0034), as recited in claims 1 and 17 of the present invention.
Umeyama discloses a wound electrode assembly comprising a positive electrode and a negative electrode that is placed inside of a battery case having a bottom and sidewalls and a top opening, wherein the opening is closed with a lid having a positive terminal and a negative terminal formed thereon (Paragraphs 0022 and 0064), as recited in claims 1, 16 and 18 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the liquid crystal aromatic polyester amide of Kawahara could be used in a battery case because Gray teaches that a liquid crystal polyesteramide that is formed with similar monomers can be used to form a battery case.  Kawahara also teaches that the polymer material can be used as a molding material, which would work well for forming a case.  It also would have been obvious to one of ordinary skill in the art that the case would have a bottom, sidewalls, and a lid having terminals, and that the case would house an electrode assembly because Umeyama teaches that a battery case is used to protect an electrode assembly and that .
Response to Arguments
5.	Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
	Applicants argue that the combination of Kawahara, Gray and Umeyama fails to disclose all elements of claim 1 of the present invention and that having 5 to 20 mol% of at least one of an aromatic aminocarboxylic acid and an aromatic aminophenol provides unexpected results for the battery case.  Kawahara discloses a liquid crystal polyester amide resin that can be formed by copolymerizing liquid crystal monomers comprising an aromatic hydroxycarboxylic acid, such as 4-hydroxybenzoic acid, another aromatic hydroxycarboxylic acid, such as 6-hydroxy-2-naphthoic acid, and an aromatic aminocarboxylic acid, such as 4-acetoxyaminobenzoic acid (Paragraphs 0052 and 0054).  Kawahara also discloses that an aromatic aminophenol can be used in the mixture (Paragraph 0026) and that the aromatic aminophenol or the aromatic aminocarboxylic acid can be present in an amount of 0.5 to 30 mol % (Paragraph 0047).  Thus, Kawahara teaches every component of the composition of the present invention and the amount of the aromatic aminophenol or the aromatic aminocarboxylic acid.  Additionally, Kawahara teaches that the amount of the aromatic aminophenol or aromatic aminocarboxylic acid allows for processability (moldability) of the composition.  This would be related to the strength of the material.  Thus, Kawahara teaches that it is important for the aminophenol or aminocarboxylic acid to be in the range discussed above so that final product can have a desired strength and moldability. 

	Regarding the double patenting rejection, the amendments to the claims, filed on 4/30/2021, have overcome the rejection.  Therefore, the double patenting rejection has been withdrawn.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722